Order striking out the second amended complaint herein affirmed, with ten dollars costs and disbursements, with leave to plaintiffs to serve an amended complaint within twenty days after the service of a copy of the order to be entered hereon. The justice at Special Term correctly interpreted this court’s decision on the former appeal in this ease (252 App. Div. 895). Lazansky, P. J., Johnston, Adel and Close, JJ., concur; Davis, J., dissents and votes to reverse the order and deny the motion, with the following memorandum: The complaint states several causes of action in conspiracy and for damages in respect to the several plaintiffs; and the fact that causes of action are alleged in the alternative does not make the pleading bad. The defendant will have no difficulty in answering the complaint, and after answer it may seek further light through a bill of particulars. The motion is a dilatory one.